I respectfully dissent from the majority's Opinion and Award because there is sufficient evidence to find that plaintiff's back injury of 22 October 2001 is compensable.
The majority notes that plaintiff's reporting of an injury to his back occurring on or about 22 October 2001 is inconsistent. However, the evidence showed that plaintiff reported his injury to his supervisor on 24 October 2001. He also notified the plant nurse, who arranged for him to see Dr. Serene. Dr. Serene noted on 12 December 2001 that plaintiff's low back problem was work-related. Plaintiff then saw Dr. Zuhosky, who testified that plaintiff reported that his low back pain began in October 2001 when he moved a large box with his hip. Dr. Zuhosky opined that such a movement could cause or exacerbate a back injury.
The greater weight of the evidence supports a finding and conclusion that plaintiff sustained a compensable back injury on or about 22 October 2001. For the reasons stated herein, I dissent from the majority opinion.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER